DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 27-37 are pending for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21, 27, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Pat. 9,785,479 (hereafter ‘479 patent) in view of Foster et al. (“A distributed resource management architecture that supports advance reservations and co-allocation”; hereafter Foster).

Table has been created below to compare claim 21 of the instant application and claim 1 of the ‘479 patent side by side.

Instant Application
‘479 patent
21. A method comprising: receiving a workload request for resources within a network of computers, wherein the workload request requires a first type of resource and a second type of resource having respective speed in fulfilling the workload request, wherein the second type of resource is of a different type of resource from the first type of resource: determining a first completion time for one or more jobs of the workload request consuming the first type of resource; determining a second completion time for the one or more jobs of the workload request consuming the second type of resource; determining completion time ranges for the one or more jobs of the workload request using the first completion time and the second completion time; generating a co-allocation map for multiple collections of resources that can meet the workload request based on the completion time ranges; and 2reserving resources of the first type of resource and the second type of resource within the network based on the co-allocation map.
1.  A method comprising: 
	receiving a request for resources to execute a workload within a compute environment;  
	identifying feasible resources within the compute environment for the request to yield a first identified feasible resource and a second identified feasible resource;  
	analyzing the first identified feasible resource for a first effective speed in fulfilling the 
request and the second identified feasible resource for a second effective speed in fulfilling the request;  
	based on the request and each identified feasible resource with the respective effective speed, determining a first completion time for the first identified feasible resource having a first resource type and a second completion time for the second identified feasible resource having a second resource type required to yield a determination comprising a potential completion time range for the execution of the workload, wherein the first resource type is one of a processor, a memory, bandwidth, and a hard drive, and the second resource type is of a different type from the first resource type;  
	analyzing other workload commitments already made by each identified feasible resource;  
	generating a co-allocation map for the first identified feasible resource and the second identified feasible resource that can meet the request based on the potential completion time range determination and the analysis of other workload commitments; and 
	allocating the first identified feasible resource and the second identified feasible resource based on the co-allocation map.


As illustrated in the table above, claim 21 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘479 patent.  Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to a method of receiving a workload request for first and second type of resource, determining first and second completion time associated with respective type of resource, generating co-allocation map, and reserving the first and second type of resource based on the co-allocation map.  
The ‘479 patent does not explicitly disclose reserving resources of the first type of resource and the second type of resource within the network based on the co-allocation map.  However, Foster discloses reserving resources of the first type of resource and the second type of resource within the network based on the co-allocation map (pg.6, third paragraph, “A reservation is created by a generic \Create Reservation" operation, which interacts with local resource management elements to ensure that the requested quantity and quality of the resource will be available at the requested start time and will remain available for the desired duration. If the resource cannot make this assurance, the “Create Reservation" operation fails. All “Create Object" operations require a reservation in order to proceed. This reservation is normally created via a preceding “Create Reservation" call, but for some resources a default “best effort" reservation can be specified”; pg.6, Fifth paragraph, “Co-reservation and co-allocation agents layered on top of GRAM and the standardized information services enable the dynamic construction of collections of independently administered resources that satisfy application QoS requirements”).  It would have been obvious to one of ordinary skill in the art at the invention was made to incorporate the Foster’s reservation of resources into the method of ‘479 patent since reserving the resources would guarantee that the reserved resources are available to be allocated when needed.
Claims 27 and 33 recites a system and a computer-readable storage medium having limitation similar to that of claim 21, therefore are rejected for the same reason as claim 21 above.

Claims 21, 27, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Pat. 8,782,654 (hereafter ‘654 patent).

Table has been created below to compare claim 21 of the instant application and claim 1 of the ‘654 patent side by side.

Instant Application
‘654 patent
21. A method comprising: receiving a workload request for resources within a network of computers, wherein the workload request requires a first type of resource and a second type of resource having respective speed in fulfilling the workload request, wherein the second type of resource is of a different type of resource from the first type of resource: determining a first completion time for one or more jobs of the workload request consuming the first type of resource; determining a second completion time for the one or more jobs of the workload request consuming the second type of resource; determining completion time ranges for the one or more jobs of the workload request using the first completion time and the second completion time; generating a co-allocation map for multiple collections of resources that can meet the workload request based on the completion time ranges; and 2reserving resources of the first type of resource and the second type of resource within the network based on the co-allocation map.
1.  A method comprising: 
	receiving a request for resources within a compute environment, the request being associated with workload;  
	identifying feasible resources within the compute environment for the request to yield identified feasible resources;  
	analyzing each identified feasible resource for its effective speed in fulfilling the request;  
	based on the request and each identified feasible resource with its effective speed, determining a first completion time associated with a first resource type and a second completion time for a second resource type required by the request to yield a determination comprising a potential completion time range for the request with at least one other requirement, wherein the first resource type is one of a processor, a memory, bandwidth, and a hard drive, and the second resource type is of a different type from the first resource type;  
	generating a co-allocation map for multiple collections of resources that can meet the request based on the determination;  and 
	reserving resources of the first resource type and the second resource type within the compute environment based on the co-allocation map.


As illustrated in the table above, claim 21 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘654 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to a method of receiving a workload request for first and second type of resource, determining first and second completion time associated with respective type of resource, generating co-allocation map, and reserving the first and second type of resource based on the co-allocation map.  Thus, claim 1 of ‘654 substantially teaches the limitations of claim 21 of the instant application.  Claims 27 and 33 recites a system and a computer-readable storage medium having limitation similar to that of claim 21, therefore are rejected for the same reason as claim 21 above.

Claims 21, 27 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US Pat. 7,971,204 (hereafter ‘204 patent) in view of Alhusaini et al. (“A framework for mapping with resource co-allocation in heterogeneous computing systems”; hereafter Alhusaini).

Table has been created below to compare claim 21 of the instant application and claims 1 and 2 of the ‘204 patent side by side.

Instant Application
‘204 patent
21. A method comprising: receiving a workload request for resources within a network of computers, wherein the workload request requires a first type of resource and a second type of resource having respective speed in fulfilling the workload request, wherein the second type of resource is of a different type of resource from the first type of resource: determining a first completion time for one or more jobs of the workload request consuming the first type of resource; determining a second completion time for the one or more jobs of the workload request consuming the second type of resource; determining completion time ranges for the one or more jobs of the workload request using the first completion time and the second completion time; generating a co-allocation map for multiple collections of resources that can meet the workload request based on the completion time ranges; and 2reserving resources of the first type of resource and the second type of resource within the network based on the co-allocation map.
  1.  A method of co-allocating resources within a compute environment, the method comprising: 
	receiving a first request for a reservation for a first type of resource in a compute environment comprising a plurality of networked computing devices;  
	analyzing first constraints and service level agreement guarantees associated with the first request, the first constraints and guarantees related to use of the compute environment;  
	identifying a first group of resources that meet the first request;  
	receiving a second request for a reservation for a second type of resource in the compute environment;  
	analyzing second constraints and service level agreement guarantees associated with the second request, the second constraints and service level agreement guarantees related to use of the compute environment, wherein the first type of resource and second type of resource span at least one computing device of the plurality of networked computing devices, wherein each computing device of the plurality of networked computing devices has a homogeneous processor architecture;  
	identifying a second group of resources that meet the second request; and 
	generating a co-allocation map between the first group of resources and the second group of resources, wherein the co-allocation map comprises at least one of (1) intersecting time frames in which both the first request and the second request may be simultaneously satisfied, and (2) all time frames where available resources exist that satisfy the first request and the second request.

2.  The method of claim 1, further comprising reserving resources according 
to the co-allocation map.


As illustrated in the table above, claim 21 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘204 patent.  Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to a method of receiving a workload request for first and second type of resource, determining first and second completion time associated with respective type of resource, generating co-allocation map, and reserving the first and second type of resource based on the co-allocation map.  
The ‘204 patent does not explicitly disclose determining a first and second completion time associated with the first and second types of resources.  However, Alhusaini discloses determining a first completion time associated with the first type of resource (pg.3, left col. par. 4, “MA(mj) gives the earliest time when machine mj is available and RA(rk) gives the earliest time when resource rk is available. As the mapping proceeds, the earliest time when a resource (mj or rk) is available is calculated as the finish time of the last task assigned to this resource.”; pg.3, left col., par. 2, “We consider a heterogeneous computing system with m compute resources (machines), M = {m1, m2,…mm}, and a set of r resources, R = {r1, r2,…rr}. Compute resources can be HPC platforms, workstations, personal computers, etc.  Resource rk < R can be a data repository, an input/output device, etc”), and determining a second completion time associated with the second type of resource (pg.3, left col. par. 4, “MA(mj) gives the earliest time when machine mj is available and RA(rk) gives the earliest time when resource rk is available. As the mapping proceeds, the earliest time when a resource (mj or rk) is available is calculated as the finish time of the last task assigned to this resource.”; pg.3, left col., par. 2, “We consider a heterogeneous computing system with m compute resources (machines), M = {m1, m2,…mm}, and a set of r resources, R = {r1, r2,…rr}. Compute resources can be HPC platforms, workstations, personal computers, etc.  Resource rk < R can be a data repository, an input/output device, etc.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Alhusaini’s teaching of determining the completion time associated with the types of resource into the ‘204 patent. The modification would have been obvious since the completion time of different types of resources can be used to determine availability of the resources to facilitate reservation and allocation of resources to successfully execute and satisfy the workload request.  
Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10733028. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application anticipate the claims of the ‘028 patent.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/Primary Examiner, Art Unit 2195